Mr. David Fuqua Attorney at Law Hilburn, Calhoon, Harper, Pruniski  Calhoun, Ltd. P.O. Box 5551 North Little Rock, AR 72119
Dear Mr. Fuqua:
This is in response to your request for our review of an Intergovernmental Cooperative Agreement ("Agreement"), pursuant to A.C.A. § 25-20-101 to -108. The proposed Agreement establishes an intergovernmental cooperative known as the Central Arkansas Risk Management Association.
My review indicates that the Agreement is in proper form and compatible with the laws of this state. The Agreement is, therefore, approved.
The Agreement must, of course, be filed with the county clerk and the Secretary of State prior to its entry into force, in accordance with A.C.A. § 25-20-105(a).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh